   Case 4:19-cv-00871-O Document 27 Filed 06/23/20                Page 1 of 2 PageID 205



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

ELIGAH DARNELL, JR.,                         §
(Tarrant No. 0279245),                       §
                                             §
               Plaintiff,                    §
VS.                                          §            CIVIL NO. 4:19-cv-871-O
                                             §
R. SABO, Et Al.,                             §
                                             §
               Defendants.                   §


  ORDER ADOPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION, and
        ORDER STAYING and ADMINISTRATIVELY CLOSING CASE

       This civil action was initiated by the filing of a Notice of Removal of a civil case

originally filed by Tarrant County Jail inmate/plaintiff Eligah Darnell, Jr. in the 67th District

Court, Tarrant County, Texas. Notice of Removal, ECF No. 1. On June 1, 2020, the magistrate

judge entered a findings, conclusions, and recommendation that the Court grant Defendants’

First Amended Motion to Dismiss, or in the Alternative Stay the Proceedings, and stay and

administratively close the case. Findings, Conclusions, and Recommendation, ECF No. 25. The

report recommended that the claims for injunctive and declaratory relief be stayed on the basis of

Younger v. Harris, 401 U.S. 37 (1971) (Younger abstention), and that the claims for monetary

damages be stayed on the basis of Mackey v. Dickson, 47 F.3d 744, 746 (5th Cir. 1995) and

Gates v. Strain, 885 F.3d 874, 883 (5th Cir. 2018). Id. at 3-7. Eligah Darnell, Jr. has filed

handwritten objections to the magistrate judge’s report. Objections, ECF No. 26.

       The Court has thus made an independent review of the following matters in the above-

styled and numbered cause:

       1.      The pleadings and record;
   Case 4:19-cv-00871-O Document 27 Filed 06/23/20                 Page 2 of 2 PageID 206




       2.      The proposed findings, conclusions, and recommendation of the United
               States magistrate judge filed on June 1, 2020 (ECF No. 25); and
       3.      The petitioner's written objections to the proposed findings, conclusions,
               and recommendation of the United States magistrate judge filed on June
               15, 2020 (ECF No. 26).

       The Court, after de novo review in accordance with 28 U.S.C. § 636(b)(1), concludes

that the findings and conclusions of the magistrate judge are correct, and they will be accepted as

the findings and conclusions of the Court.

       Accordingly, it is ORDERED that the findings, conclusions, and recommendation of the

magistrate judge (ECF No. 25) are ADOPTED.

       It is further ORDERED that the Defendants’ Second Amended Motion to Dismiss (ECF

No. 7) is GRANTED, in part, such that this case is STAYED and ADMINISTRATIVELY

CLOSED. The Clerk of Court shall submit Form JS-6 to the Administrative Office of the United

States Courts to remove the case from the statistical records.

       It is further ORDERED that plaintiff Eligah Darnell, Jr. must file a motion to reopen this

case within sixty (60) days after entry of judgment in the underlying state criminal case. Darnell

is warned that the failure to timely file a motion to reopen as set forth herein, may result in the

dismissal of this case for failure to prosecute and failure to comply with court orders under

Federal Rule of Civil Procedure 41(b).

       SO ORDERED this 23rd day of June, 2020.



                                                     _____________________________________
                                                     Reed O’Connor
                                                     UNITED STATES DISTRICT JUDGE




                                                 2
